Citation Nr: 0836456	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  06-37 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE


Entitlement to service connection for residuals of 
subarachnoid bleed.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The veteran had active service from June 1970 to July 5, 
1972.  He then served with the Wyoming Air National Guard, 
and had a period of active duty for training (ADT) from April 
1, 1974 to April 19, 1974.  In May 1975, he was medically 
disqualified from service with the Air National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from a n July 2006 rating decision of the Fort 
Harrison, Montana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for a 
subarachnoid bleed.  In April 2007, the veteran testified at 
a hearing at the RO before the undersigned Veterans Law 
Judge.


FINDING OF FACT

The preponderance of the competent evidence is against 
finding that there is a link between any residuals of a 
subarachnoid bleed and any incident of the veteran's active 
military service or ADT.


CONCLUSION OF LAW

Residuals of a subarachnoid bleed were not incurred in or 
aggravated during active military service or ADT.  38 
U.S.C.A. §§ 101(24), 1110 (West 2002); 38 C.F.R. §§ 3.6, 
3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the veteran in January 2006 and March 2006 
that fully addressed the notice elements.  The January 2006 
letter was sent prior to the initial RO decision in this 
matter.  These letters informed the veteran of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  Although no longer 
required, the veteran was also asked to submit evidence 
and/or information in his possession to the RO.  The March 
2006 letter informed him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Further notice was sent to him in August 2006 
although the predecisional letters were sufficient to comply 
with the requirements of the VCAA.  Moreover, he has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.  Thus, 
the Board concludes that all required notice has been given 
to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
the veteran's VA and private treatment records, and a VA 
examination with opinion was conducted in February 2007.  It 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is, therefore, the 
Board's conclusion that no further notice or assistance to 
the veteran is required to fulfill VA's duty to assist him in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

II. Factual Background

Private treatment records from Memorial Hospital show that in 
June 1974, the veteran was brought to the emergency room 
after his employer, J.H., found him unconscious and lying on 
the ground.  The veteran was working as a farm hand at the 
time, and had been left at night to operate a press, and was 
found the next morning on the floor by the machinery, 
unconscious, and with blood in his mouth.  A subarachnoid 
hemorrhage was suspected, and the cause was to be determined.  

VA treatment records show that the veteran was transferred to 
the Cheyenne VA Medical Center (VAMC), and then to the Denver 
VA Hospital in July 1974, for treatment for a subarachnoid 
hemorrhage.  In the Denver VA Hospital summary it was noted 
that prior to the June 1974 accident, the veteran was 
"entirely well excerpt, perhaps, for mild recent headaches 
in retrospect".  He underwent a craniotomy and biopsies of 
multiple areas.  He made a gradual recovery from the bleed, 
and at the time of discharge he had moderate left hemiparesis 
of the leg and the arm.  The discharge diagnoses included 
possible brain tumor, possible inflammatory disease of 
unknown etiology, and subarachnoid hemorrhage.  He was to 
transfer to another VA Hospital to undergo aggressive 
physical therapy, however, after two days at that facility, 
his wound was found to be draining.

An August 1974 VA treatment record shows that the veteran was 
transferred again to the Denver VA Hospital with an infected 
surgical wound.  He was treated for an infection, and 
released in September 1974.

In October 1974 the veteran was re-admitted to the Denver VA 
Hospital after his wound continued to drain, and it was felt 
he had bone flap osteomyelitis.  He underwent debridement of 
the bone flap with removal of the infected bone.  In his 
medical history, it was noted that multiple biopsies of his 
brain had revealed only inflammatory cells with no evidence 
of tumor.  

Service treatment records (STRs), from the veteran's service 
as a Reserve in the Air National Guard, show that in April 
1975 he underwent a discharge examination.  He was found to 
be medically disqualified from service with the National 
Guard due to his history of subarachnoid hemorrhage.

In a December 1975 report, prepared for the Social Security 
Administration, a private physician examined the veteran and 
found that the major disability at the time was that his 
memory was still defective.  He also reported some fatigue, 
which had been gradually improving, and some slight 
unsteadiness of gait.

A February 1976 VA hospital summary showed that the veteran 
was hospitalized and underwent a cranioplasty for a skull 
defect.  

In a September 1977 letter, a VA physician wrote a letter for 
the veteran, noting that in June 1974 he suffered a 
subarachnoid hemorrhage, and at the time he was cutting hay.  
The VA physician indicated that while it was not possible to 
prove that the veteran's subarachnoid hemorrhage was job-
related, it was "true that exertion can bring on an episode 
of subarachnoid hemorrhage in a patient with an aneurysm or 
other predisposition to the problem."  The VA physician 
further opined that it was entirely possible that the 
veteran's job contributed to the problem.

In a September 1977 letter, another VA physician wrote a 
letter to "verify certain unique features of [the veteran's] 
medical history," noting that the veteran had partially 
recovered from the effects of the subarachnoid hemorrhage in 
1974.

In an August 1981 private neurological consultation, Dr. S. 
opined that the site of the veteran's right parieto-occiptial 
craniotomy in June 1974 would suggest that the probable cause 
was a small angioma with intra- and subarachnoid hemorrhage.  
Dr. S. did not think it was an aneurysm.  Dr. S. also noted 
that the sequelae to the subarachnoid hemorrhage included 
left homonymous hemianopsia.  Dr. S. believed the veteran's 
left-side cerebellar signs, however, stemmed from brain stem 
compression at a time before the craniotomy.  Dr. S. referred 
the veteran for further evaluations of his mental functions.  

A VA general medical examination in April 1999 showed that 
veteran reported that after his subarachnoid hemorrhage in 
1974 he had temporary paralysis of his left side, but 
reported that currently, on a day to day basis, he did not 
have any dramatic, noticeable differences between his left 
upper or lower extremities.  The impressions included history 
of subarachnoid hemorrhage with minor balance difficulties 
noted on examination, and an otherwise normal complete 
history, physical, and neurological examination.  

In an April 1999 report by a private ophthalmologist, Dr. B., 
it was noted that the veteran underwent a craniotomy in 1974 
to evacuate a subarachnoid bleed, and was left with a dense 
left field defect.  The impressions were left dense 
homonymous hemianopia secondary to a subarachnoid bleed in 
1974; peripapillary chorodial nevus, O.D.; and mild optic 
atrophy, O.S., probably related to increased intracranial 
pressure with a subarachnoid bleed. 

Received from the veteran in January 2006 was his claim for 
service connection for residuals of subarachnoid bleed.  He 
claimed that in June of 1974 he had a "blood vessel rupture 
in the back of [his] brain" and believed this "could have 
been caused by [his] time as a crew member on C130's in the 
Air Force."  Along with his claim, the veteran submitted 
multiple internet excerpts pertaining to stroke and to 
pulmonary embolisms and deep venous thrombosis being related 
to air travel.  

VA and private treatment records (from St. James Hospital) 
showed that the veteran had a seizure in March 2006, and was 
noted to have a new onset of seizure disorder.  A March 2006 
VA treatment record showed that the veteran underwent an EEG 
and the impression was an abnormal awake and drowsy EEG with 
evidence of a mild to moderate degree of generalized slowing 
in the right parieto-occipital region, consistent with the 
veteran's past history of brain injury.  

In support of his claim, the veteran has submitted numerous 
excerpts from the internet, which primarily pertain to the 
relationship between developing deep vein thrombosis due to 
long air flights.  

On VA examination in February 2007, the examiner noted that 
the veteran claimed that while on guard duty he flew to and 
from Hawaii on a C-130, and felt that the long flight was the 
etiology of his subarachnoid hemorrhage two months later.  He 
denied a history of head injury.  He reported he was placed 
on Dilantin in 1974 for four to five years, after he was 
diagnosed with subarachnoid hemorrhage, following a seizure 
or syncopal episode in June 1974.  He claimed he discontinued 
the Dilantin, and was fine, until March 2006, when he 
experienced his second seizure and was put back on Dilantin.  
He claimed residual left-sided weakness and peripheral visual 
loss, left greater than on the right.  The examiner conducted 
a "literature review," and was unable to locate any 
literature that would support the claim that a subarachnoid 
hemorrhage was secondary to a long flight.  The examiner 
opined that the veteran's subarachnoid hemorrhage was 
"neither due to or caused by an air flight to Hawaii or any 
other air transport that [the veteran] may have 
experienced."  The VA examiner also opined that it was 
"less likely as not" that the subarachnoid hemorrhage was 
due to or caused by "any event associated with the National 
Guard 33 years ago."

In April 2007, the veteran and his wife testified at a 
hearing before the undersigned Veterans Law Judge.  He 
testified that during his period of ADT in April 1974 he flew 
cargo, in a C-130, from Cheyenne, Wyoming to Hawaii for 
training, and then flew back after three days.  He testified 
that he had severe headaches, but he could not remember if it 
was before or after the flight.  He claimed that during that 
period of ADT he developed a deep vein thrombosis due to the 
extended flight time, and that this caused the hemorrhage.  
He testified that the insurance company for his employer at 
the time of the subarachnoid hemorrhage would not cover his 
accident, finding it to be a pre-existing condition.  He had 
worked for that employer for only four to six weeks before 
the accident.  He testified that none of his doctors have 
indicated the possibility of a deep vein thrombosis causing 
his hemorrhage, and that his doctors have said what could not 
have happened, including not a stroke or a heart attack, but 
that the doctors never told him what actually did happen.  

In a May 2007 statement, the veteran's former employer, J.H., 
reported that the veteran worked for him during the summer in 
the early 1970s and experienced a brain hemorrhage while 
working in the field.  J.H. reported that the veteran had 
previously experienced severe headaches while on a flight to 
Hawaii as a member of the Air National Guard, and because of 
that, the veteran reportedly had to stop work and lie in the 
shade.  J.H. reported that because of the headaches the 
veteran had experienced earlier, the insurance company 
refused the claim for the veteran's medical expenses, stating 
it was a previously existing condition.

III. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Active military, naval or air service includes any period of 
active duty for training (ADT) during which the individual 
concerned was disabled or died from a disease or injury 
incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(c)(1).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

The threshold requirement for service connection is competent 
evidence of the current existence of the claimed disorder.  
Degmetich v. Brown, 104 F.3d 1328 (1997).  In that regard, 
the Board recognizes that the Court has held that the 
presence of a chronic disability at any time during the claim 
process can justify a grant of service connection, even where 
the most recent diagnosis is negative.  McClain v. Nicholson, 
21 Vet. App. 319 (2007).  However, where the evidence fails 
to show chronicity of the claimed disorder at any time or 
where the evidence fails to show a nexus between the claimed 
disability and service many years before (as in this case), 
that holding would not be applicable.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

The veteran contends he suffered a subarachnoid bleed in June 
1974, two months after a period of ADT in April 1974.  He 
claims he had to take two long flights (from Wyoming to 
Hawaii and then back) during that period of ADT, which caused 
a deep vein thrombosis to occur, which eventually led to his 
subarachnoid bleed.  

Private and VA treatment records show that the veteran 
suffered a subarachnoid bleed in June 1974.  The primary 
residuals of the cranial bleed were moderate left hemiparesis 
of the leg and the arm and vision loss.  In April 1999 he was 
noted to have minor balance difficulties and vision 
impairment, due to the subarachnoid bleed.  An EEG in March 
2006 showed a mild to moderate degree of generalized slowing 
in the right parieto-occipital region, consistent with the 
veteran's past history of brain injury.  In April 2007, he 
claimed residual left-sided weakness and peripheral visual 
loss, left greater than on the right.  Thus, the record 
reflects that the veteran does indeed have current residual 
disability, resulting from his subarachnoid bleed of many 
years ago.  Degmetich, supra; McClain, supra.  

What is missing from the record, however, is competent 
evidence showing that the veteran has a current 
disability/residual of the subarachnoid bleed which may be 
related to active military service, specifically to his 
period of ADT in April 1974.  A review of the record shows no 
such competent evidence.  While there is evidence reflecting 
that the veteran had a period of ADT in early April 1974 and 
suffered a subarachnoid bleed two months after, there is no 
competent evidence of record linking the two.  In February 
2007, the VA examiner opined that the veteran's subarachnoid 
hemorrhage was "neither due to or caused by" a flight to 
Hawaii or any other air transport he may have experienced, 
was "less likely as not" due to or caused by any event 
associated with the veteran's National Guard service.  While 
the 2007 VA examiner's opinion may not be worded as 
articulately as might be preferred, the gist of the opinion 
is clear.  Moreover, the veteran has submitted no competent 
evidence to the contrary.  

While the veteran has submitted numerous internet excerpts in 
support of his claim, a review of these excerpts show that 
they primarily discuss the relationship between developing a 
pulmonary embolism or deep vein thrombosis due to a long 
airplane flight.  The problem here is that these internet 
articles constitute general information, which is devoid of 
any medical evidence or opinion specific to the veteran's own 
medical situation, and are of minimal probative value.  
Although it is true that "[a] veteran with a competent 
medical diagnosis of a current disorder may invoke an 
accepted medical treatise in order to establish the required 
nexus [to show service connection]", Hensley v. West, 212 
F.3d 1255, 1265 (Fed. Cir. 2000), the general rule is that 
"an attempt to establish a medical nexus to a disease or 
injury solely by generic information in a medical journal or 
treatise 'is too general and inconclusive' . . . ."  Mattern 
v. West, 12 Vet. App. 222, 229 (1999) (citing cases).

It is true that the veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); Jandreau, supra; Buchanan, supra.  Along those 
lines, the veteran is certainly competent to report that he 
had a flight from Wyoming to Hawaii and then back during his 
period of ADT in April 1974.  He is also competent to report 
he had headaches at that time.  To that end, the Board notes 
that in July 1974 he reported having mild headaches prior to 
the bleed, but in April 2007 he testified he had severe 
headaches at that time, but could not remember if it was 
before or after the flight to Hawaii.  As a layperson, 
however, the veteran is not competent to provide a medical 
diagnosis or to establish a medical link between an in-
service flight and a post-service subarachnoid bleed.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Relating a 
subarachnoid bleed, which from the medical evidence of record 
clearly had an onset in June 1974, to a reported in-service 
flight in April 1974, especially with gaps in the medical 
record (i.e., the two month period of time in between, and 
that the veteran was never diagnosed with having a pulmonary 
embolism or a deep vein thrombosis), requires opinion 
evidence from experts with medical training, and is not 
subject to lay diagnosis.  See Jandreau, supra.

With consideration of the evidence of record and the absence 
of any medical opinion suggesting a causal link between the 
veteran's period of ADT in April 1974 and his subsequent 
subarachnoid hemorrhage and resulting disability, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of service connection for residuals of a 
subarachnoid hemorrhage.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 55 
(1990).


ORDER

Service connection for residuals of a subarachnoid bleed is 
denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


